Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 1 of 8 PageID #: 519




                EXHIBIT “I”
Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 2 of 8 PageID #: 520




                                Kids are glued to their
                                 phones and tablets.
                               Know what they're up to, guard them
                              from harm, and limit their screen time.
                                               Learn more




        Make the digital world a safer place for your kids

                    Try now with a free 30-day trial




                                    See How It Works
              Isn't it about time you were able to easily manage your kids' digital life?
                     Safe Family lets you set limits in real time, even on the go.



      Safe Family - Modern Parental Controls
Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 3 of 8 PageID #: 521




              See what your kids are up to at a
              glance
              View your kid’s device activity from application and website access to
              current location and checked-in places.
Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 4 of 8 PageID #: 522




              Set rules and time limits for apps and
              websites
              Safe Family starts you off with pre-defined age based rules that you can
              customize based on your kid’s needs.
Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 5 of 8 PageID #: 523
               Know where your kids are at all times
               Locate them on a live map and receive automated notifications the
               moment they enter or leave familiar places like a school or the library.




               Family Request makes the rules
               flexible
               For every rule there is an exception. Collaborate with your kids by
               allowing them to request extra app time or access blocked apps or
               websites.




             Want the latest tips on the digital family?
            Safe Family Experts provide the latest security tips and online trends to
                        save you time, and help keep your family safe.


                                     Go to Safe Family Newsroom
     Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 6 of 8 PageID #: 524

                                                         Pricing

                                                                                  Best Value



                                         Monthly                                  Yearly


                                 $
                                   7.99                              $
                                                                       49.99
                                         Buy Now                                Buy Now


               See *offer details below




                                          Cross-platform protection
                                     Learn how Safe Family protects your family's devices

                                                    Learn about iOS support




ACTIVITY FEED                                                                 Android          iOS   Windows PC



App Usage Activity




Web Usage Activity




Location Alert History




System Alert History




List of installed apps on kid’s device




PARENTAL CONTROLS                                                             Android          iOS   Windows PC



App Blocking
        Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 7 of 8 PageID #: 525

Website Filtering




Screen Time Management




Block download of new apps




Block in-app purchase




Digital Time-Out




Uninstall protection




FAMILY REQUESTS (Not supported on IOS. Find out why >)                                                         Android                         iOS                    Windows PC



Receive kid’s permission request to access blocked apps




Receive kid’s permission request to access blocked websites




FAMILY LOCATOR                                                                                                 Android                         iOS                    Windows PC



Locate your kids on an interactive map




Receive your kid’s checked-in alert




Receive an automatic alert when kids arrive or leave a known place



Note:

    1. The app blocking feature for iOS lets you hide apps from view on your kid’s iPhone or iPad based on an age rating system. You can set ratings under Kid’s Rule > App Rules if you
       wish to enforce on the apps used on their device.




                                                          Ready to try Safe Family?
                                                  Make the digital world a safer place for your family.


                                                                                    Buy Now
            Case 1:21-cv-00005-MN Document 41-9 Filed 09/07/21 Page 8 of 8 PageID #: 526




    USA     System requirements          About      Privacy



© 2003-2021 McAfee, LLC.



*Offer Details & Terms:
Important offer, subscription, price and automatic renewal terms:
  The amount you are charged upon purchase is the price of the first term of your subscription. The length of your first term depends on your purchase selection (e.g., 1 month or 1 year). Once your first term
  is expired, your subscription will be automatically renewed on an annual basis (with the exception of monthly subscriptions, which will renew monthly) and you will be charged the renewal term subscription
  price in effect at the time of your renewal, until you cancel.
  Unless otherwise stated, if a savings amount is shown, it describes the difference between the annual cost and the month-to-month cost.
  Pricing is subject to change. If the renewal price changes, we will notify you in advance so you always know what’s going on.
  You can cancel your subscription or change your automatic renewal settings any time after purchase from your My Account page. To learn more about automatic renewal, click here.
  You may request a refund by contacting Customer Support within 30 days of initial purchase or within 60 days of automatic renewal (for 1 year or longer terms).
  Your subscription is subject to our License Agreement and Privacy Notice and is for personal use on the number of supported devices allowed under your subscription. Subscriptions covering “all” devices
  are limited to supported devices that you own. Product features may be added, changed or removed during the subscription term, and not all features are available for all operating systems—see System
  Requirements for supported devices. Software does not guarantee protection against all possible threats.
